 
 
IV 
108th CONGRESS
2d Session
H. RES. 514 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. McIntyre (for himself and Mr. Duncan) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that a day should be established as National Tartan Day to recognize the outstanding achievements and contributions made by Scottish Americans to the United States. 
 
Whereas April 6 has a special significance for all Americans, and especially those Americans of Scottish descent, because the Declaration of Arbroath, the Scottish Declaration of Independence, was signed on April 6, 1320, and the American Declaration of Independence was modeled in part on that inspirational document; 
Whereas this resolution honors the major role that Scottish Americans played in the founding of the Nation, such as the fact that almost half of the signers of the Declaration of Independence were of Scottish descent, the Governors in 9 of the original 13 States were of Scottish ancestry, Scottish Americans successfully helped shape the Nation in its formative years and guide it through its most troubled times; 
Whereas this resolution recognizes the monumental achievements and invaluable contributions made by Scottish-Americans that have led to America’s preeminence in the fields of science, technology, medicine, government, politics, economics, architecture, literature, media, and visual and performing arts; 
Whereas this resolution commends the more than 200 organizations throughout the United States that honor Scottish heritage, tradition, and culture, representing the hundreds of thousands of Americans of Scottish descent, residing in every State, who already have made the observance of Tartan Day on April 6 a success; and 
Whereas these numerous individuals, clans, societies, clubs, and fraternal organizations do not let the great contributions of the Scottish people go unnoticed: Now, therefore, be it 
 
That it is the sense of the House of Representatives that a day should be established as National Tartan Day to recognize the outstanding achievements and contributions made by Scottish Americans to the United States. 
 
